DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 20, 29-31, 33-36, 38, 40, 41, 43, 44, 45 and 46, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagenblast et al. (US Pub. No. 2013/0334546 A1).
As to claim 20, Wagenblast teaches a device comprising: a volumetric spectrum converter (“colour converter” in ¶ [0001]) configured to receive a first spectrum of radiation directed from a radiation source (“LED” in ¶ [0001]), the volumetric spectrum converter including: a plurality of layers (“converters may have… a multilayer structure” in ¶ [0078]) forming a homogeneous composite substrate, and a plurality of particles positioned within each of the plurality of layers of the homogeneous composite substrate (“fluorescent colorants…distributed homogeneously in a polymeric matrix” in ¶ [0023], “homogeneously distributed mixture” in ¶ [0053]) such that the plurality of particles is volumetrically disposed within the homogeneous composite substrate (“fluorescent colorants…distributed homogeneously in a polymeric matrix” in ¶ [0023], “homogeneously distributed mixture” in ¶ [0053], “converters may have… a multilayer structure” in ¶ [0078]), each of the plurality of particles being configured to convert the first spectrum of radiation to a second spectrum of radiation different than the first spectrum of radiation (“absorbing light of particular wavelengths and converting it to light of other wavelengths” in ¶ [0018]).  
As to claim 29, Wagenblast teaches the volumetric spectrum converter is created using a process that includes at least one of extrusion, coating, lamination, blending, mixing, or suspending (¶ [0099] where “dissolved or dispersed” is taken as one of blending or mixing).  

As to claim 31, Wagenblast teaches the volumetric spectrum converter includes a ratio of the plurality of particles to the homogeneous composite substrate that can be varied for specified end use performance metrics (¶ [0084]).  
As to claim 33, Wagenblast teaches each of the plurality of particles is comprised of a single type (¶ [0050]).  
As to claim 34, Wagenblast teaches the plurality of particles is a plurality of suspended particles, each of the plurality of suspended particles (“fluorescent colorants…distributed homogeneously in a polymeric matrix” in ¶ [0023], “homogeneously distributed mixture” in ¶ [0053], “converters may have… a multilayer structure” in ¶ [0078]).
As to claim 35, Wagenblast teaches the second spectrum of radiation is a different wavelength, a narrower spectrum, a broader spectrum, or non-coherent radiation compared to the first spectrum of radiation (“absorbing light of particular wavelengths and converting it to light of other wavelengths” in ¶ [0018]).  
As to claim 36, Wagenblast teaches the plurality of particles is composed of a converting material configured to convert the first spectrum of radiation to the second spectrum of radiation (“absorbing light of particular wavelengths and converting it to light of other 
As to claim 38, Wagenblast teaches the plurality of particles is comprised of one or more phosphors, each with a particular particulate size configured to emit the second spectrum of radiation that is of a stable or variable wavelength (“absorbing light of particular wavelengths and converting it to light of other wavelengths” in ¶ [0018], two kinds in ¶ [0049]).  
As to claim 40, Wagenblast teaches an emissive geometry of the second spectrum of radiation is configured to be conditioned, directed, focused, collimated, reflected, refracted, diffracted, or otherwise modified with an inclusion of suitable optical components (“scattering bodies” in ¶ [0086]).  
As to claim 41, Wagenblast teaches the homogeneous composite substrate is comprised of one or more of poly(methyl methacrylate), polystyrene, polycarbonate, polyesters, copolymers, or combinations thereof (“polystyrene or polycarbonate” in ¶ [0001]).  
As to claim 43 Wagenblast teaches the plurality of particles to be comprised of non-organic material (¶ [0022]).
As to claim 44, Wagenblast teaches the plurality of particles to be comprised of non-organic phosphor (¶ [0022]).
As to claim 45, Wagenblast teaches the volumetric spectrum converter has a thickness of 0.5 mm and 5 mm (¶ [0082]).
As to claim 46, Wagenblast teaches the volumetric spectrum converter has a radius between 0.5 and 5 mm (¶ [0082] and being lens shaped in ¶ [0077]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenblast et al. (US Pub. No. 2013/0334546 A1) in view of Ouderkirk et al. (US 7,091,661).
As to claim 21, Wagenblast et al. teaches the radiation source emitting the first spectrum of radiation (¶ [0019]). Wagenblast et al. is silent about an optical element located to direct the first spectrum of radiation emitted from the radiation source to the volumetric spectrum converter.
However, in the same field or endeavor Ouderkirk teaches an optical element located to direct the first spectrum of radiation emitted from the radiation source a spectrum converter (col. 8 ln. 49-65, Fig. 11, where concentrator elements 100a-c are shown between the LED 12, SP reflector 104, phosphor 102, and LP reflector 106 and enhance collimation or focusing). 
It would have been obvious to one of ordinary skill in the art to include the optical element taught by Ouderkirk in the device taught by Wagenblast in order to concentrate the excitation light of onto the volumetric spectrum converter and capture as much excitation light as possible (col. 8 ln. 49- col. 9 ln. 21).

As to claim 22, Wagenblast in view of Ouderkirk teaches the volumetric spectrum converter is optically coupled to the optical element and the optical element is positioned between the radiation source and the volumetric spectrum converter (Ouderkirk Fig. 11). The motivations to combine are the same as in claim 21.  
As to claim 23, Ouderkirk teaches an optical reflector (col. 2 ln. 17-39, col. 6 ln 57-col. 7 ln. 18, col. 11 ln 46-57, Fig. 5 and 6, long pass reflector 46, 56 located about the phosphor layer) configured to house the volumetric spectrum converter, wherein the optical reflector reflects one or more of the first spectrum of radiation or the second spectrum of radiation (col. 9 ln 1-21, col. 11 ln 46-57, Fig. 5 and 6, lens feature 20, reflecting UV and passing visible, see also #250); and3Application No. 16/672,001 Reply to Office Action of February 6, 2020a package body having an internal cavity (at least #18), the internal cavity containing the radiation source, the volumetric spectrum converter, the reflector, and the optical element.  
It would have been obvious to one of ordinary skill in the art to supply the volumetric spectrum converter of Wagenblast into the device of Ouderkirk as the phosphor element since Wagenblast teaches a converter which has a long lifetime and high quantum yield among other things (¶ [0096]).
As to claim 24, Ouderkirk teaches the optical reflector includes a layer of reflective material configured to reflect and redirect one or more of the first spectrum of radiation and 
It would have been obvious to one of ordinary skill in the art to supply the volumetric spectrum converter of Wagenblast into the device of Ouderkirk as the phosphor element since Wagenblast teaches a converter which has a long lifetime and high quantum yield among other things (¶ [0096]).
As to claim 25, Ouderkirk teaches the optical reflector redirects omnidirectional light into a desired optical path (col. 8, ln 49-col. 9 ln 16, Fig. 11, wherein UV light that leaks through the phosphor and visible light emitted upwardly has a wide angle spread, but is converted by the concentrator element 100c to a smaller spread so that LP reflector 106 will better transmit the visible light emitted by the phosphor and reflect the UV light back towards the phosphor layer).  
It would have been obvious to one of ordinary skill in the art to supply the volumetric spectrum converter of Wagenblast into the device of Ouderkirk as the phosphor element since Wagenblast teaches a converter which has a long lifetime and high quantum yield among other things (¶ [0096]).
As to claim 26, Ouderkirk teaches the optical element may either collimate, convergently focus, or divergently focus the first spectrum of radiation onto the volumetric spectrum converter (col. 8 ln. 49- col. 9 ln. 21).
The motivation to combine is the same as in claim 21.

The motivation to combine is the same as in claim 21.
As to claim 39, Ouderkirk teaches an output filter optically coupled to the volumetric spectrum converter and located to receive the second spectrum of radiation, wherein the output filter is configured to eliminate any of the first spectrum of radiation from the radiation source that has not been converted by the volumetric spectrum converter as well as optionally further conditioning the second spectrum of radiation (col. 9 ln 1-21, col. 11 ln 46-57, Fig. 5 and 6, lens feature 20, reflecting UV and passing visible, see also #250).  
It would have been obvious to one of ordinary skill in the art to supply the volumetric spectrum converter of Wagenblast into the device of Ouderkirk as the phosphor element since Wagenblast teaches a converter which has a long lifetime and high quantum yield among other things (¶ [0096]).
As to claim 42, Wagenblast et al. teaches the radiation source configured to emit the first spectrum of radiation (¶ [0019]),6Application No. 16/672,001 Reply to Office Action of February 6, 2020wherein the plurality of particles of the volumetric spectrum converter are a plurality of suspended particles volumetrically disposed within each of the plurality of layers of the homogeneous composite substrate (“fluorescent colorants…distributed homogeneously in a polymeric matrix” in ¶ [0023], “homogeneously distributed mixture” in ¶ [0053]).
Wagenblast is silent about an optical element optically coupled to the volumetric spectrum converter and disposed between the radiation source and the volumetric spectrum 
However, in the same field or endeavor, Ouderkirk teaches an optical element (col. 8 ln. 49-65, Fig. 11, where concentrator elements 100a-c are shown between the LED 12, SP reflector 104, phosphor 102, and LP reflector 106 and enhance collimation or focusing) optically coupled to a spectrum converter and disposed between the radiation source and the spectrum converter (Ouderkirk Fig. 11); an optical reflector (col. 2 ln. 17-39, col. 6 ln 57-col. 7 ln. 18, col. 11 ln 46-57, Fig. 5 and 6, long pass reflector 46, 56 located about the phosphor layer) configured to house the spectrum converter, wherein the optical reflector reflects the second spectrum of radiation (col. 9 ln 1-21, col. 11 ln 46-57, Fig. 5 and 6, lens feature 20, reflecting UV and passing visible, see also #250); and an output filter optically coupled to the spectrum converter and configured to receive the second spectrum of radiation (col. 9 ln 1-21, col. 11 ln 46-57, Fig. 5 and 6, lens feature 20, reflecting UV and passing visible, see also #250), wherein spectrum converter is disposed between the output filter and the optical element (Fig. 5, 6), and wherein the radiation source, the optical element, the optical reflector, the output filter, and the spectrum converter are disposed in an internal cavity of a package body inside a cavity 
It would have been obvious to one of ordinary skill in the art to supply the volumetric spectrum converter of Wagenblast into the device of Ouderkirk as the phosphor element since Wagenblast teaches a converter which has a long lifetime and high quantum yield among other things (¶ [0096]).
As to claim 47, Wagenblast teaches a device configured to be excited by a laser (can be excited by LED light). Examiner notes that an actual light source being part of the device is not positively recited in the independent claim. However, in the event that it were found to be positively recited, Ouderkirk teaches that the light source can be a laser (col. 9 ln. 55). It would have been obvious to one of ordinary skill in the art to make the LED a laser since Ouderkirk teaches that it is commonly swapped with other LED light sources as an illumination source.


Claim 32, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenblast et al. (US Pub. No. 2013/0334546 A1) in view of Osram (US Pub. No. 2015/0115302).
As to claim 15, Wagenblast is silent about the converter possesses a ratio of converting material to the substrate between 5% and 15% by volume. 
However, in the same field or endeavor, Osram teaches a converter layer and teaches the converter possesses a ratio of converting material to the substrate between 5% and 15% by volume (Paragraph 95). It would have been obvious to one of ordinary skill in the art to make 
As to claim 48, Wagenblast teaches a device comprising: a volumetric spectrum converter (“colour converter” in ¶ [0001]) configured to receive a first spectrum of radiation directed from a radiation source (“LED” in ¶ [0001]), the volumetric spectrum converter including: a plurality of layers (“converters may have… a multilayer structure” in ¶ [0078]) forming a homogeneous composite substrate (“fluorescent colorants…distributed homogeneously in a polymeric matrix” in ¶ [0023], “homogeneously distributed mixture” in ¶ [0053]) comprised of a non-converting material including one or more of poly(methyl methacrylate), polystyrene, polycarbonate (“polystyrene or polycarbonate” in ¶ [0001]), polyesters, copolymers, or combinations thereof, and a plurality of particles comprised of a converting material including non-organic phosphor (¶ [0022]), the plurality of particles positioned within the plurality of layers of the6Application No. 16/672,001 Reply to Office Action of August 3, 2020homogeneous composite substrate such that the plurality of particles is volumetrically disposed within the homogeneous composite substrate (“fluorescent colorants…distributed homogeneously in a polymeric matrix” in ¶ [0023], “homogeneously distributed mixture” in ¶ [0053]), each of the plurality of particles being configured to convert the first spectrum of radiation to a second spectrum of radiation different than the first spectrum of radiation (“absorbing light of particular wavelengths and converting it to light of other wavelengths” in ¶ [0018]), and wherein the plurality of particles each have a particular particulate size configured to emit the second spectrum of radiation having a stable 
Wagenblast is silent about the converter possesses a ratio of converting material to the substrate between 5% and 15% by volume. 
However, in the same field or endeavor, Osram teaches a converter layer and teaches the converter possesses a ratio of converting material to the substrate between 5% and 15% by volume (Paragraph 95). It would have been obvious to one of ordinary skill in the art to make the converter having a ratio of converting material to substrate between 5% and 15% by volume as taught by Osram in the source of Wagenblast in order to control the light conversion as desired.
As to claim 49, Wagenblast teaches the plurality of particles is comprised of a single type (“at least one” discussed throughout) of non-organic phosphor (¶ [0022]).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wagenblast et al. (US Pub. No. 2013/0334546 A1) in view of 3M (WO 2009/048704).
As to claim 37, Wagenblast is silent about the converter does not have any defects including voids, entrapped gas, air bubbles, adulterating particulate of any material other than those purposely desired, or entrapped liquid of any sort, either vapor or liquid state, larger than 1 micron. 
However, in the same field or endeavor, 3M teaches an LED with wavelength converter and teaches the size of the non-converter material is in the submicron size (pg. 8, ln 5-17) in .

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. The Applicant has argued the following:
1. Wagenblast does not disclose or suggest a plurality of particles positioned within each of the plurality of layers of the homogeneous composite substrate such that the plurality of particles is volumetrically disposed within the homogeneous composite substrate. Wagenblast is silent as to a homogenous composite substrate formed by a plurality of layers and a plurality of particles volumetrically disposed within the homogenous composite substrate.
While the Applicant’s arguments have been fully considered they are not persuasive for the following reasons:
Wagenblast teaches a plurality of particles (“fluorescent colorants” in ¶ [0023], with “particle size” in ¶ [0025]). Wagenblast teaches the particles to be distributed homogeneously (¶ [0023]) in a substrate (“polymeric matrix” in ¶ [0023]). Wagenblast teaches the substrate to be made from a plurality of layers (“in the form of films, sheets or plaques” in ¶ [0077], “have a multilayer structure” in ¶ [0078]) and even discusses colorants being in the multiple layers (¶ [0080). Further, in order for Wagenblast to have a multi-layer structure and contain a homogenous distribution of particles, said particles must be located in each of the layers or else the structure would not have a homogenous distribution.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875